Name: 2011/284/EU: Commission Decision of 12Ã May 2011 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards power, control and communication cables (notified under document C(2011) 3107) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  construction and town planning;  marketing;  electronics and electrical engineering
 Date Published: 2011-05-18

 18.5.2011 EN Official Journal of the European Union L 131/22 COMMISSION DECISION of 12 May 2011 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards power, control and communication cables (notified under document C(2011) 3107) (Text with EEA relevance) (2011/284/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), and in particular Article 13(4) thereof, After consulting the Standing Committee on Construction, Whereas: (1) Regarding the two procedures for attesting the conformity of a product pursuant to Article 13(3) of Directive 89/106/EEC, the Commission is required to select the least onerous possible procedure consistent with safety. This means that it is necessary to decide whether, for a given product or family of products, the existence of a factory production control system under the responsibility of the manufacturer is a necessary and sufficient condition for an attestation of conformity, or whether, for reasons related to compliance with the criteria mentioned in Article 13(4) of that Directive, the intervention of an approved certification body is required. (2) Article 13(4) of Directive 89/106/EEC requires that the procedure thus determined must be indicated in the mandates and in the technical specifications. It is therefore desirable to define the concept of products or family of products as used in the mandates and in the technical specifications. (3) The two procedures provided for in Article 13(3) of Directive 89/106/EEC are described in detail in Annex III to that Directive. It is therefore necessary to specify clearly the methods by which the two procedures must be implemented, by reference to Annex III, for each product or family of products, since Annex III gives preference to certain systems. (4) The procedure referred to in point (a) of Article 13(3) of Directive 89/106/EEC corresponds to the systems set out in the first possibility, without continuous surveillance, and the second and third possibilities of point (ii) of Section 2 of Annex III to Directive 89/106/EEC. The procedure referred to in point (b) of Article 13(3) corresponds to the systems set out in point (i) of Section 2 of Annex III, and in the first possibility, with continuous surveillance, of point (ii) of Section 2 of Annex III, HAS ADOPTED THIS DECISION: Article 1 The products and families of products set out in Annex I shall have their conformity attested by a procedure whereby the manufacturer has under its sole responsibility a factory production control system ensuring that the product is in conformity with the relevant technical specifications. Article 2 The products and families of products set out in Annex II shall have their conformity attested by a procedure whereby, in addition to a factory production control system operated by the manufacturer, an approved certification body is involved in the assessment and surveillance of the production control or of the product itself. Article 3 The choice of procedure for attesting conformity as set out in Annex III shall be indicated in the relevant technical specifications. Article 4 This Decision is addressed to the Member States. Done at Brussels, 12 May 2011. For the Commission Antonio TAJANI Vice-President (1) OJ L 40, 11.2.1989, p. 12. ANNEX I Power, control and communication cables (1): For uses in buildings and other civil engineering works subject to regulations on dangerous substances and/or reaction to fire, except for products made of materials falling into classes Aca, B1ca, B2ca, Cca. (1) Power, control and communication cables designed for use with a voltage rating of between 50 and 1 000 V for alternating current and between 75 and 1 500 V for direct current are also subject to the provisions of Council Directive 73/23/EEC, known as the Low Voltage Directive (OJ L 77, 26.3.1973, p. 29). ANNEX II Power, control and communication cables (1): For uses in buildings and other civil engineering works subject to reaction-to-fire regulations for products made of materials falling into classes Aca, B1ca, B2ca, Cca and/or resistance-to-fire regulations. (1) Power, control and communication cables designed for use with a voltage rating of between 50 and 1 000 V for alternating current and between 75 and 1 500 V for direct current are also subject to the provisions of Council Directive 73/23/EEC, known as the Low Voltage Directive (OJ L 77, 26.3.1973, p. 29). ANNEX III Note: for products having more than one of the intended uses specified in the following families, the tasks for the approved body, derived from the relevant systems of attestation of conformity, are cumulative. PRODUCT FAMILY POWER, CONTROL AND COMMUNICATION CABLES (1/3) Systems of attestation of conformity For the product(s) and intended use(s) listed below, CEN/Cenelec is requested to specify the following system(s) of attestation of conformity in the relevant harmonised standard(s): Product(s) Intended use(s) Level(s) or class(es) (reaction to fire) Attestation of conformity system(s) Power, control and communication cables for uses subject to regulations on reaction to fire Aca, B1ca, B2ca, Cca 1 + Dca, Eca 3 Fca 4 System 1+ : see point (i) of Section 2 of Annex III to Directive 89/106/EEC, with audit-testing of samples taken at the factory. System 3 : see point (ii) of Section 2 of Annex III to Directive 89/106/EEC, second possibility. System 4 : see point (ii) of Section 2 of Annex III to Directive 89/106/EEC, third possibility. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. PRODUCT FAMILY POWER, CONTROL AND COMMUNICATION CABLES (2/3) Systems of attestation of conformity For the product(s) and intended use(s) listed below, CEN/Cenelec are requested to specify the following system(s) of attestation of conformity in the relevant harmonised standard(s): Product(s) Intended use(s) Level(s) or class(es) (resistance to fire) Attestation of conformity system(s) Power, control and communication cables for uses subject to fire regulations on resistance to fire P15  P30  P60  P90  P120 PH15 (1)  PH (1) 30  PH (1) 60  PH (1) 90  PH (1) 120 1 + System 1 + : see point (i) of Section 2 of Annex III to Directive 89/106/EEC, with audit-testing of samples taken at the factory. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. PRODUCT FAMILY POWER, CONTROL AND COMMUNICATION CABLES (3/3) Systems of attestation of conformity For the product(s) and intended use(s) listed below, CEN/Cenelec are requested to specify the following system(s) of attestation of conformity in the relevant harmonised standard(s): Product(s) Intended use(s) Level(s) or class(es) Attestation of conformity system(s) Power, control and communication cables for uses subject to regulations on dangerous substances  3 System 3 : see point (ii) of Section 2 of Annex III to Directive 89/106/EEC, second possibility. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. (1) Applies to small diameter power or signal cables or systems (< 20 mm diameter and with conductor sizes  ¤ 2,5 mm2).